Citation Nr: 1451484	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to December 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

A chronic low back disorder did not have onset during active service, did not manifest within one year of separation from active service, and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in November 2009.

With regard to VA's duty to assist a claimant in the development of a claim, VA has associated with the Veteran's claims folder his service treatment records (STRs), VA treatment records, and obtainable records of his non-VA treatment.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  The Veteran indicated during his July 2013 hearing and in a subsequent July 2013 statement that records of his treatment for a back condition following service, to include records from the 1980s, are not available.  As any attempt to obtain these records would be futile, the Board finds therefore that VA does not have a duty to obtain these records.  38 U.S.C.A. § 5103A(b).  Also pursuant to the duty to assist, VA provided an examination and obtained an opinion as to the etiology of the Veteran's current back condition in November 2011.

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ stated the issue on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Additionally, during the July 2013 hearing, the Veteran and his representative requested that the Board's review of the Veteran's claim be delayed for thirty days to allow for the submission of additional evidence.  The Board notes that additional evidence was received into the record in July 2013 and August 2013.  The agency of original jurisdiction (AOJ) has not considered this new evidence, and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2014).  However, inasmuch as the additional evidence is cumulative of evidence already of record with regard to when the onset of the claimed condition occurred, the Board finds that the Veteran is not prejudiced by the Board's consideration of the appeal at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014). 

 Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2014).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Here, the Veteran reported during his July 2013 hearing that he suffered from lumbar strain during service and has experienced back pain since that time.  Specifically, the Veteran reported that he injured his back when he was loading a bomb onto an aircraft.  He testified that he was given an examination after his initial injury and prescribed painkillers.  He also testified that he returned for follow-up visits during service, but these visits were not recorded.  Notably, he testified that he did not report that he was experiencing problems with his back upon his separation from service because he believed that it would delay his discharge.

The Veteran's STRs include notes dated July 1967 to September 1967 that document back aches characterized as lumbosacral strain, but when examined in connection with his service discharge in December 1967, the Veteran's spine was normal.  In addition, February 1970 and July 1971 reports of medical examination prepared in connection with reserve service likewise demonstrate no abnormalities of the spine.  Further, contemporaneous reports of medical history documents the Veteran's endorsement that he did not have recurrent back pain.

Based on the foregoing, the Board finds that any in-service back injury as would have produced the 1967 complaints, resolved before the Veteran separated from service in December 1967, and thus, was not productive of a chronic disability.  The Board acknowledges that the Veteran contended during his July 2013 hearing that he did not report having back pain upon separation because he believed it would delay his December 1967 discharge, but the Board finds it highly probative that subsequent examination reports and medical histories indicate that his spine was normal and he did not have recurrent back pain, and thus, this recent history is not considered probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  The Board finds, therefore, that direct service connection is not warranted.  The Board also finds that the Veteran cannot avail himself of the presumptions available with regard to chronic conditions, as a chronic condition was neither shown during service nor did such a condition manifest within one year of separation from service.

The additional postservice evidence of record includes an April 1990 VA examination report in which the Veteran's medical history was recorded as including rhinoplasty, knee damage, a urinary condition, minor bumps and bruises, colds, and sinus infections, but nothing was noted with regard to a back injury.  Additionally, the record includes non-VA treatment records dated June 1990 that indicate that the Veteran did not have a previous history of back pain or radicular symptoms.  With regard to the Veteran's July 2013 contention that these June 1990 treatment records are incorrect, the Board notes that it may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

The record indicates that the Veteran injured his back at work in July 2005, and that low back pain and bilateral lower extremity pain had onset thereafter.  Notably, July 2008 records related to his worker's compensation claim indicate that the Veteran's July 2005 injury aggravated a preexisting condition, but other records indicate this to be a reference to a 1999 injury.  Non-VA treatment records dated October 2006 and November 2006 indicate that the Veteran has multilevel disc disease with spinal stenosis, but these records do not include any statements or opinions that related his disability to his service.

The Veteran's wife submitted a statement in October 2009 in which she reported that she met the Veteran in 1991 and that he has complained regularly about lower back pain since that time.  The record also includes an October 2009 statement from the Veteran's former wife who reported that she met the Veteran in 1970 and that he complained about lower back pain at that time and since.  The Board acknowledges these reports, but finds that the Veteran's 1970 and 1971 endorsements that he did not have back pain are more probative as to the issue of the onset of his current condition.  Additionally, the Board notes that the Veteran's wife's and ex-wife's statements fail to support a finding that the Veteran developed a chronic back disability during service or within one year of service.

In November 2011, VA provided an examination during which an examiner reviewed the history of the Veteran's disability, indicated that the Veteran's has arthritis of the lumbar spine, and opined that the Veteran's current disability was less likely than not incurred in or caused by the claimed in-service injury because the Veteran's 1967 back ache and lumbar strain were isolated and not part of a chronic condition.  Additionally, the examiner noted that the Veteran experienced back trauma postservice and that the Veteran reported in February 2009 that he had no history of low back pain or injury prior to his July 2005 injury.  The Board finds that the November 2011 opinion is probative because the examiner reviewed the Veteran's medical history and provided analysis to support the opinion that the Veteran's back disability is not related to his active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Overall, the Board finds the totality of the postservice evidence of record is against finding that the claimed condition may be attributed to the Veteran's active service.

Although the Veteran has asserted that there is a nexus between his claimed condition and his service, the Board finds that the evidence does not show that the Veteran has the expertise to provide that evidence himself, and no other evidence provides that link.  Indeed, the only medical/competent opinion of record on the question is adverse to the claim.  The Board finds, therefore, that the evidence is against finding that a chronic low back condition had its onset during service, and there is no competent evidence to link his current back condition to his in-service back complaints.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a low back disorder that had its onset during his active service, had its onset during an applicable presumptive period, or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


